DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The after-final amendment filed on May 24, 2021 is acknowledged. Claims 1-3, 6-8, 10-31 and 36-38 remain pending. Applicant amended claims 1, 12, 14, 20, 25, 27 and 28 to obviate the various objections and 35 U.S.C. 112 rejections set forth in the previous Office action, and thus place the pending claims in condition for allowance. 
Allowable Subject Matter
Claims 1-3, 6-8, 10-31 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Petersen et al. (US 2002/0042125 A1) disclose a system comprising a cartridge 101 configured to perform an assay (see Fig. 2), the cartridge 101 comprising: 
-a sample unit 103 configured to receive a biological fluid sample;
-a metering channel 105 configured to meter a volume of the biological fluid sample; 
-a mixing chamber 119 configured to be brought into fluidic communication with the metering channel 105 and to receive a portion of the biological fluid sample, wherein the mixing chamber 119 comprises a lysing assembly (e.g. beads 94) configured to lyse cells present in the biological fluid sample (see [0068] and Fig. 20);
-a reagent chamber 109 including a reagent (see [0048] and [0055]), the reagent chamber 109 being configured to be brought into fluid communication with the mixing chamber 119 so as to mix the reagent with the portion of the biological fluid sample to form a biological fluid sample mixture;
-a reaction well 141 (see [0096] disclosing that chambers are formed as wells) in fluid communication with the reagent chamber 109, the reaction well 141 comprising a reactant (see [0075]) that generates an optical signal in response to reacting with an analyte present in the biological fluid sample mixture (see [0117]);
-a reader assembly 211 configured to receive the cartridge 101 and configured to detect the optical signals (see [0020], [0118] and Fig. 3); and

However, Petersen et al. do not disclose a channel comprising a burstable seal as recited in independent claims 1 and 14. Moreover, based on the disclosure of Petersen et al., there is no motivation to implement a burstable seal in the claimed channels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.